Citation Nr: 1302088	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  11-26 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for low back pain and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from September 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The RO reopened the claim for service connection for low back pain, because it was determined there was new and material evidence, but then ultimately denied this claim on its underlying merits (i.e., on a de novo basis).  

Regarding the RO's decision to reopen the claim for low back pain, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence concerning this claim, irrespective of what the RO determined, because this initial determination affects the Board's jurisdiction to proceed further and adjudicate this claim on its underlying merits.  If there is not new and material evidence concerning this claim that is where the analysis must end, regardless of what the RO concluded, because further Board analysis of this claim is neither required nor permitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92 (March 4, 1992).  Conversely, if there is new and material evidence, the Board must reopen this claim, like the RO did, and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).

For reasons and bases that will be discussed, the Board agrees with the RO's determination that there is new and material evidence to reopen the claim for low back pain.  

Virtual VA records show VA treatment records that have not been reviewed by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is not relevant to the service connection claim for the back disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 1946 decision, the RO initially considered and denied his claim for service connection for low back pain, which was the result of an injury while carrying ammunition boxes during his military service; in denying this claim, however, the RO noted that there was no evidence of a chronic low back disability at the time of service discharge.

2.  The additional evidence received or otherwise obtained since that June 1946 rating decision by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability, and therefore raises a reasonable possibility of substantiating these issues on appeal.

3.  A chronic lumbar spine disability was not manifested during the Veteran's service; arthritis of the lumbar spine was not manifested in the first post service year; and the preponderance of the evidence is against a finding that any current lumbar spine disability is related to the Veteran's service, including as due to injury therein.


CONCLUSIONS OF LAW

1.  The RO's June 1946 decision initially considering and denying his claim for service connection for low back pain is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1946 RO decision is new and material, and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The award of service connection for a lumbar spine disability is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim.  He was also told that it was still his responsibility to support the claim with appropriate evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  The Board notes that any Kent notice deficiencies as to this claim that is being reopened is harmless.

Similarly, VA also has satisfied its duty to assist him with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claim.  As noted, he also had VA compensation examination, that included a request for a medical nexus opinion concerning the etiology of his lumbar spine disability, especially in terms of whether it was incurred due to his military service, such as on account of his in service injury, which he cites as a source of concern.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

The Veteran therefore has received all required notice and assistance concerning the claim that is being adjudicated in this decision.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Low Back Pain

The Veteran seeks to reopen his claim of service connection for a lumbar spine, disability which was previously characterized as low back pain.  A June 1946 decision denied the Veteran's appeal seeking service connection for low back pain.  That decision is final.  38 U.S.C.A. § 7105. 

During the course of this appeal, the agency of original jurisdiction considered the Veteran's service connection claim on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). 

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384. 

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the RO or by the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration give to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim of service connection for low back pain was denied by the RO in June 1946 because although the Veteran had received treatment for low back pain during military service, there was no evidence of a chronic low back disability at the time of service discharge.  Since that denial, he has submitted lay and medical evidence in support of his application to reopen his claim of service connection.  For the reasons to be discussed below, at least some of this evidence is new and material, and the application to reopen must be granted. 

In support of his application to reopen, the Veteran has submitted medical evidence from both VA and private sources which indicate he has a diagnosable lumbar spine disability, which was not shown at the time of 1946 RO decision. 

Regarding the Veteran's lay statements, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216 (1995); Justus, 3 Vet. App. at 513; see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, the Board finds the Veteran's written statements to be credible and consistent with the circumstances of his military service.  Service records confirm his injury, and it is plausible he would continue to feel the effects of this injury after service. 

The VA and private treatment records (and the Veteran's lay statements) are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as the Board concluded at the time of the 1946 denial that any current lumbar spine disability was unrelated to service. 

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting onset of a lumbar spine disability during service.  The Court has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a lumbar spine disability. 

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for a lumbar spine disability, and his application to reopen must thus be granted.  His claim of service connection for a lumbar spine disability is thus reopened, and will be considered on the merits.

III. Service Connection for a Lumbar Spine Disability

The Veteran's service connection claim for a lumbar spine disability having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction has considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, the November 2009 rating decision (regarding the claim for a lumbar spine disability), and the September 2011 statement of the case (SOC) reflect consideration of this issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection claim.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time. 

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

On medical examination for military service in September 1942, the Veteran was without any noted abnormality of the spine.  On his concurrent report of medical history, he did not report any history of recurrent back pain or other bone or joint disorder.  He was found physically fit for military service, and was accepted for the same. 

According to an August 1943 clinical note, in May 1943, the Veteran sought treatment for low back pain.  He reported that while carrying a box of ammunition up an incline, he sustained a muscle strain to the low back.  The impression was coccyodynia.  In April 1945, clinical notes reveal that he continued to receive treatment throughout service.  However, for the most part, physical findings as well as X-ray studies were within normal.  The examiner suspected low grade arthritis and recommended sedimentation study.  This study was considered within normal limits.  On his November 1945 service separation examination, he was without noted abnormality of the spine.  An X-ray of the lumbar spine was considered normal.  

After service, the Veteran filed a March 1946 claim of service connection for a back injury.  As noted, the RO denied this claim in the June 1946 rating action.  

The Veteran again filed a claim of service connection for a lumbar spine disability in February 2009.  Upon denial of his claim by the RO, this appeal was initiated. 

The record contains medical records from the Morrison clinic that date between 1987 and 2009.  A May 1987 clinical note shows that he complained of radiating back pain that began several days before.  He also reported that he had a history of a gunshot wound to the lower back during World War II.  The physical examination was negative.  He was prescribed Ibuprofen and Flexeril.  He was advised to return for follow up treatment, if his symptoms persisted.  He was again treated for low back pain in December 1988.  He reported that it initially occurred several years previously.  X-rays were unremarkable.  In February 1992, he again reported back pain.  He stated that he initially injured his back in a fall several weeks previously. However, a June 1993 treatment record notes that the Veteran complained of chronic, intermittent back pain since injury in the military years ago.  A January 1995 clinical note includes a diagnosis of osteoarthritis of the neck and back.  It should be also noted that the Veteran was treated for alcoholism for a significant period of time over the years.  An August 2001 private treatment record indicates chronic back pain from military injury.

On VA medical examination in November 2009, the examiner noted the Veteran's claims file was reviewed.  The Veteran reported a history of injuring his back during active service, and continued low back pain since the injury.  Currently, the Veteran experiences constant low back pain (averaging an 5-6 on a scale to 10).  The examiner found his reliability as a historian questionable.

On physical examination, there was pain on range of motion.  His gait was normal. X-ray of the lumbar spine revealed degenerative changes as well as diffuse osteopenia.  The diagnoses were mild degenerative changes and diffuse osteopenia.  The examiner found that the current back disability was not caused by or a result of the back condition noted in his service treatment records (STRs).  In providing her rationale, the examiner noted that he had a more recent injury leading to back pain that was not caused or related to the remote injury that occurred in service.  Furthermore, the osteopenia and osteoporosis is most likely the cause of his current back pain, which did not exist in the service as his back X-rays were normal.  She also explained that excessive and long term use of alcohol is one of the risk factors for the development of osteopenia and osteoporosis.   

After considering the totality of the record, the Board finds that the preponderance of the evidence to be against the award of service connection for a lumbar spine disability.  Although the Veteran received medical care for coccyodynia during military service, a fact verified by his service treatment records, there was no disability of the spine was noted on service separation examination.  Thereafter, there is no objective evidence that he reported or sought medical care for a back problem for many years, until at least, based on the evidence of record, 1987, over 41 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board realizes that the Veteran has alleged that he has a current lumbar spine disability that was incurred during active military service.  As a layperson, however, the Veteran is not capable of making medical conclusion; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, such as back pain.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  His orthopedic and neurologic disabilities, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore note susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence. 

The Veteran has reported that he sought treatment immediately after service for back pain but these records are unavailable.  Inasmuch as the Veteran is qualified to testify regarding such observable symptomatology as back pain, the Board does not find his assertions regarding the continuity of back pain since service to be credible.  As already noted above, the Veteran did not report any symptomatology of the spine at service separation, or for many years thereafter.  In addition, the service treatment records are lacking objective findings of a chronic back disability, and no such disorder was noted on service separation.  This diminishes the Veteran's credibility of the presence of a chronic back disability during service.  Moreover, as noted above, in May 1987, the Veteran originally reported that he sustained a gunshot wound to the back, which has not been found to be true in reviewing the service treatment records.  This is additional cause to doubt his credibility.  As well, the VA examiner found his reported history somewhat questionable.  

Moreover, even if the Veteran's reports of back pain since his military service were credible, it does not follow that any reported back pain is the result of his present back disability, i.e., degenerative changes, or diffuse osteopenia, etc.  The Veteran is not competent to state that these diagnoses were the cause of his back pain, assuming that his statements are accepted as true.

The Board has considered all lay and medical evidence as it pertains to this claim.  While some of the private treatment records alluded to back pain dating back to military injury, ultimately, the VA medical opinion in 2009 is more competent and credible on the determinative issues of causation and aggravation, especially since degenerative diseases of the lumbar spine are not the types of conditions that are readily amenable to probative lay comment regarding their etiology.  38 C.F.R. § 3.159(a)(1) versus (a)(2); Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The opinions provided on the private treatment records were not shown to have considered the Veteran's full medical history dating back to service, and actually appear to be merely representative of the Veteran's lay assertions.  Therefore, to the extent that the information provided on the private treatment records is favorable to the Veteran's claim, it is outweighed by the VA opinion provided by the examiner in 2009, who considered all the relevant information of record, examined the Veteran, and provided a rationale for the opinion based on well-reasoned analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

And there simply is no competent and credible evidence in the file specific to this claim supporting this assertion that the diagnosed disabilities were either caused by military service.  In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for a lumbar spine disability, as such a chronic disability was not incurred in service or manifested to a compensable degree within a year thereafter.  And since the preponderance of the evidence is against this claim, there also is no reasonable doubt to resolve in the Veteran's favor.  38 C.F.R. §3.102. 


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


